DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 40 are presented for examination.  The preliminary amendment filed 6-1-2021 cancelled claims 1 to 20 and added new claims 21 to 40.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-26 and 7-23-2021 have been considered by the examiner (see attached PTO-1449).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 to 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 19 of U.S. Patent No. 10,992,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes are similar and the claims of the instant application contains all the limitations of the patent claims.  Claims 21 .
Claim 21 is rejected for obvious type double patenting because claim 21 recites all the limitations and elements found in the patent claim 1 except for the limitation of “for each integer value, of I from 1 to N, sending an Ith bit block to send N bit blocks” that provides information about the bit block and is an obvious variation of the patent claim.  Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to realize that the invention of the instant application is an obvious variation of the patent claim and the additional limitation of: for each integer value, of I from 1 to N, sending an Ith bit block to send N bit blocks” would not change the claim scope and only provides limiting information of the bit block.    Thus, one of ordinary skill in the art would be motivated to substitute the invention of the instant application with the patent claim because the claims scopes are similar and not patentably distinct and the advantages and results would be similar.
The table below shows the similarities and differences of independent claims 21 and 1 of the instant application and the patent.

USP 10,992,315
Instant Application 17/240,341
1. A method, comprising:
21. (New) A method, comprising:
sending a first boundary bit block,
 sending a first boundary bit block,
wherein the first boundary bit block is usable to distinguish 
to the first boundary bit block,
and N is a positive integer;
and N is a positive integer;

for each integer value of I from 1 to N, sending an Ith bit block, to send the N bit blocks
sequentially sending bit blocks of the N bit blocks until the N bit blocks are sent;
wherein the bit blocks of the N bit blocks are sequentially sent;
  determining a first parity check result and a second parity check result, wherein a check object of the first parity check result comprises m consecutive bits of each bit block in the N bit blocks
a check object of the second parity check result comprises n consecutive bits of each bit block in the N bit blocks, and m or n is greater than or equal to 2;

at least one bit block in the N bit blocks, a check object of the second parity check result comprises n consecutive bits of at least one bit block in the N bit blocks, and at least one of m or n is greater than or equal to 2;
and sending a second boundary bit block, the first parity check result, and the second parity check result, wherein the second boundary bit block is usable to distinguish the sent N bit blocks.
and sending a second boundary bit block, the first parity check result, and the second parity check result, wherein the second boundary bit block is usable to distinguish the N bit blocks that were sent before the second boundary bit block is sent.



Allowable Subject Matter
Claims 21 to 40 would be allowable once the double patenting rejection is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record teaches a method and an apparatus for sending bit blocks over a communication system and detecting errors of the sent data blocks using an error detection code.  For instance, Xu et al (USPAP 2017/0170925) one such example of the prior art made of record teaches a data sending method and apparatus comprising a code block segmentation and channel coding process wherein the sending module sends the sequence according to different modes such as determining the size and length of the error correcting coding and the number of times of transmission of an HARQ process.  However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of the instant invention of: “determining a first parity check result and a second parity check result, wherein a check object of the first parity check result comprises m consecutive bits of at least one bit block in the N bit blocks, a check object of the second parity .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (USPAP 2016/0380750) discloses a frame bit error detection in near field communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Shelly A Chase/Primary Examiner, Art Unit 2112